DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on  09/27/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
 “Passing through the middle of the hypothalmus is fornyx colunmn 212” in para.  [0047] needs to be corrected . More specifically, it is unclear as to whether the anatomic structure "fornyx colunmn" is referring to customary usage "fornix column" or "fornix columna" or if it is different from customary usage "fornix column" or "fornix columna". See attached non-patent literature- Supprian T, Hofmann E. The fornix of the human brain: evidence of left/right asymmetry on axial MRI scans. Surg Radiol Anat. 1997;19(2):105-9. doi: 10.1007/BF01628134. PMID: 9210244.
“molecule 705 passes 720 through gaps between enothelial cells” in para. [0043] needs to be corrected. A suggested correction is -- molecule 705 passes 720 through gaps between [[enothelial]] endothelial cells --.
 Appropriate correction is required. 
Claim Objection
Following claims  are objected to because of the following informalities:  
Claim 26 lines 2-3 “a processor configured to direct radiation from the radiation delivery system outside the patient” needs to be corrected. A suggested correction is -- a processor configured to direct radiation delivered from the radiation delivery system positioned outside the patient-- .
Claim 30 lines 4-5  “wherein the processor is further configured to identify a location associated with the blood-brain barrier with the imaging system and direct an ultrasound energy from an ultrasound source of the ultrasound delivery system in response so as to permeate the blood-brain barrier to allow transmission of the one or more substances across the blood-brain barrier” needs to be corrected.  A suggested correction is -- wherein the processor is further configured to identify a location associated with the blood-brain barrier with the imaging system and to direct an ultrasound energy from an ultrasound source of the ultrasound delivery system , [[to]] allowing transmission of the one or more substances across the blood-brain barrier--.
Claim 38 include acronyms such as DA, GLU, GABA. At least first instance of each acronym should be spelled out in full. 
Claim 21 line 6 and claim 24 in line 7 each recite“the affinity for certain types of cells” needs to be corrected to -- the affinity for the certain types of cells--.
Claim 34 and 35 "radio-sensitizer" should read -- radiosensitizer -- in order to maintain consistent terminology with its antecedent in Claim 24. Appropriate correction is required.
Claim 39 "radio-sensitizer" should read -- radiosensitizer -- in order to maintain consistent terminology with its antecedent in Claim 21. Appropriate correction is required.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the following reasons: 
Claims 21 and 24 are each are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Please note, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process."). 
Consequently, when claim 21 and 24 are broadly yet reasonably interpreted, “certain types of cells” as explicitly, positively, specifically claimed encompass cells for example bone cells, muscle cells, skin cells, fat cells, cartilage cells. However, the specification discloses application to species of cells i.e. optic tract or brain or neuronal cells types. Thus, claims 21 and 24 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites “the one or more substances comprise a radioprotectant” which when broadly yet reasonably interpreted in light of claim 24 “wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect” raise 35 U.S.C. 112(a) issues, for failing to comply with the written description requirement.  More specifically, a broad yet reasonable interpretation of claim 24 “wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect” would also include --wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer …effect---. Thus, claim 25 essentially recites -- wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer …effect, wherein the one or more substances comprise a radioprotectant—i.e. substances comprising both radiosensitizer as well as radioprotectant effect. Thus, claim(s) contains subject matter i.e. “substances comprising both radiosensitizer as well as radioprotectant effect” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Some  suggestions to cure this noted issues for example in claim 25 are [a] amend claim 25 to recite  –wherein the second molecular structure has a radioprotectant effect; and wherein the one or more substances comprise a radioprotectant; or [b] do not claim optionally in claim 24 “radiosensitizer or radioprotectant effect” i.e. claim one or the other and amend dependents to further limit claimed feature in base claim or [c] amend claim 24 to --wherein, for the radiosensitizer effect, the second molecular structure includes a radiosensitizer and wherein, for the radioprotectant effect, the second molecular structure includes a radioprotectant--. Similar issues is noted with claims 36 which further limit radioprotectant  feature.
Claim 40 recites “the one or more substances comprise a radioprotectant” which when broadly yet reasonably interpreted in light of claim 21 “wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect” raise 35 U.S.C. 112(a) issues, for failing to comply with the written description requirement.  More specifically, a broad yet reasonable interpretation of claim 21 “wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect” would also include --wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer …effect---. Thus, claim 40 essentially recites -- wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer …effect, wherein the one or more substances comprise a radioprotectant—i.e. substances comprising both radiosensitizer as well as radioprotectant effect. Thus, claim(s) contains subject matter i.e. “substances comprising both radiosensitizer as well as radioprotectant effect” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 34  recites “the one or more substances comprises a radio-sensitizer” which when broadly yet reasonably interpreted in light of claim 24 “wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect” raise 35 U.S.C. 112(a) issues, for failing to comply with the written description requirement.  More specifically, a broad yet reasonable interpretation of claim 24 “wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect” would encompass --wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a …radioprotectant effect---. Thus, claim 34 essentially recites -- wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a … radioprotectant effect, wherein the one or more substances comprises a radio-sensitizer —i.e. substances comprising both radiosensitizer as well as radioprotectant effect. Thus, claim(s) contains subject matter i.e. “substances comprising both radiosensitizer as well as radioprotectant effect” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Similar issue is noted with claim 35 that further recite radio-sensitizer features.
Claim 39  recites “the one or more substances comprises a radio-sensitizer” which when broadly yet reasonably interpreted in light of claim 21 “wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect” raise 35 U.S.C. 112(a) issues, for failing to comply with the written description requirement.  More specifically, a broad yet reasonable interpretation of claim 21 “wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect” would encompass --wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a …radioprotectant effect---. Thus, claim 39 essentially recites -- wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a … radioprotectant effect, wherein the one or more substances comprises a radio-sensitizer —i.e. substances comprising both radiosensitizer as well as radioprotectant effect. Thus, claim(s) contains subject matter i.e. “substances comprising both radiosensitizer as well as radioprotectant effect” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 35-36 and 39-40 contain subject matter “any combination thereof” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification appears to be silent as to the use of any combination of components enumerated in each respective claim. Thus, claims  35-36 and 39-40 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Dependent claims 22-23 and 25-39 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(a) because the additional recited limitations fail to cure the 35 U.S.C. 112(a) issue in their respective base claims. Consequently, dependent claims 22-23 and 25-39 are also rejected under 35 U.S.C. 112(a) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25, 34-36, 39, 40 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 36 recite  “wherein the radioprotectant comprises… suppressors” which renders the claim unclear. More specifically, it is unclear as to the “suppressors” suppress what function, structure or activity.
Claim 40 recite  “wherein the one or more substances comprise a radioprotectant and includes … suppressors” which renders the claim unclear. More specifically, it is unclear as to the “suppressors” suppress what function, structure or activity.
Claim 25 recite “the one or more substances comprise a radioprotectant” which when broadly yet interpreted in light of claim 24 “wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect” raise 35 U.S.C. 112(b) issues.  More specifically, a broad yet reasonable interpretation of claim 24 “wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect” would encompass --wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer …effect---. Thus, claim 25 essentially recites -- wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer …effect, wherein the one or more substances comprise a radioprotectant—i.e. substances that functions both as a radiosensitizer as well as radioprotectant especially when interpreted in light of instant application specification. It is unclear as to how a substance can function both as a radiosensitizer as well as radioprotectant. Similar issue is noted with claim 36. Some  suggestions to cure this noted issues in claim 25 for example are [a] amend claim 25 to recite  –wherein the second molecular structure has a radioprotectant effect; and wherein the one or more substances comprise a radioprotectant; or [b] do not claim optionally in claim 24 “radiosensitizer or radioprotectant effect” i.e. claim one or the other and amend dependents to further limit claimed feature in base claim or [c] amend claim 24 to --wherein, for the radiosensitizer effect, the second molecular structure includes a radiosensitizer and wherein, for the radioprotectant effect, the second molecular structure includes a radioprotectant--.
Claim 40 recites “the one or more substances comprise a radioprotectant” which when broadly yet reasonably interpreted in light of claim 21 “wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect” raise 35 U.S.C. 112(b) issues. For claim interpretation reasons similar to that detailed in preceding paragraph, claim 40 essentially recites -- wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer …effect, wherein the one or more substances comprise a radioprotectant—i.e. substances that functions both as a radiosensitizer as well as radioprotectant especially when interpreted in light of instant application specification. It is unclear as to how a substance can function both as a radiosensitizer as well as radioprotectant. See some suggested ways to cure the noted issue above
Claim 34  recites “the one or more substances comprises a radio-sensitizer” which when broadly yet reasonably interpreted in light of claim 24 “wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect” raise 35 U.S.C. 112(b) issues. For claim interpretation reasons similar to that detailed in preceding paragraph, claim 34 essentially recites -- wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a … radioprotectant effect, wherein the one or more substances comprises a radio-sensitizer —i.e. substances that functions both as a radiosensitizer as well as radioprotectant effect. It is unclear as to how a substance can function both as a radiosensitizer as well as radioprotectant especially when interpreted in light of instant application specification. Similar issue is noted with claim 35 that further recite radio-sensitizer features. See some suggested ways to cure the noted issue above.
Claim 39  recites “the one or more substances comprises a radio-sensitizer” which when broadly yet reasonably interpreted in light of claim 21 “wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect” raise 35 U.S.C. 112(b) issues. For claim interpretation reasons similar to that detailed in preceding paragraph, claim 39 essentially recites -- wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a … radioprotectant effect, wherein the one or more substances comprises a radio-sensitizer —i.e. substances that functions  both as a radiosensitizer as well as radioprotectant. It is unclear as to how a substance can function both as a radiosensitizer as well as radioprotectant especially when interpreted in light of instant application specification. See some suggested ways to cure the noted issue above
Dependent claims 36, 35 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112 (b) issue in their respective base claims. Consequently, dependent claims 36, 35 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25, 34-36, 39-40  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph for the following reasons
Claims 25, 34-36 are each rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, claim 25, 34-36 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limiting the subject matter of the claim 24 upon which they directly/indirectly depend upon. First, Claim 24 recites “radiosensitizer or radioprotectant”. Each of claim 25 and 36 provides further limitations to “radioprotectant” recited in claim 24 in an optional manner using claim language “or”.  Each of claim 34 and 35 provides further limitations to “radio-sensitizer” recited in claim 24 in an optional manner using claim language “or”. However, these limitations render the claims indefinite as the claim 24 never positively recites “radiosensitizer or radioprotectant”. Therefore, claims 25, 34-36  are each rejection under 35 U.S.C. 112(d), for failing to further limiting the subject matter of the claim upon which each directly/indirectly depends upon.  Some  suggestions to cure this noted issues for example in claim 25 are [a] amend claim 25 to recite  –wherein the second molecular structure has a radioprotectant effect; and wherein the one or more substances comprise a radioprotectant; or [b] do not claim optionally in claim 24 “radiosensitizer or radioprotectant effect” i.e. claim one or the other and amend dependents to further limit claimed feature in base claim or [c] amend claim 24 to --wherein, for the radiosensitizer effect, the second molecular structure includes a radiosensitizer and wherein, for the radioprotectant effect, the second molecular structure includes a radioprotectant--.
Claims 39 and 40 are each rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, claim 39-40 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limiting the subject matter of the claim 21 upon which they directly/indirectly depend upon. First, Claim 21 recites “radiosensitizer or radioprotectant”. Claim 40 provides further limitations to “radioprotectant” recited in claim 21 in an optional manner using claim language “or”.  Claim 39 provides further limitations to “radio-sensitizer” recited in claim 21 in an optional manner using claim language “or”. However, these limitations render the claims indefinite as the claim 21 never positively recites “radiosensitizer or radioprotectant”. Therefore, claims 39-40  are each rejection under 35 U.S.C. 112(d), for failing to further limiting the subject matter of the claim upon which each directly/indirectly depends upon.  
Dependent claims 35-36 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(d) because the additional recited limitations fail to cure the 35 U.S.C. 112(a) issue in their respective base claims. Consequently, dependent claims 35-36 are also rejected under 35 U.S.C. 112(d) based in their direct/indirect dependency on their respective base claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 24, 25, 31, 32, 34-37, 39, 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keep, Marcus et al. (Pub. No.: US 20040147433 A1, hereinafter referred to as “Keep”).
As per independent Claim 21, Keep discloses a method of treatment of a disorder (Keep in at least abstract, [0016], [0022-0024], [0040] for example discloses relevant subject-matter. More specifically, Keep in at least abstract for example discloses a method of treatment of a disorder. See at least abstract “selectively reducing mammal neuron damage in the brain…Method for selectively reducing mammal neuron damage …in neuroimmunophilin-rich neurons of central…nervous systems of a mammal while not reducing damage…to neuroimmunophilin-poor cells and tissues selected from the group consisting of glia, glia-derived tumor cells, abnormal neuron-derived tumor cells…from ionizing radiation”, [0016] “therapy … by the use of a selective neuron-protecting drug”, [0023] “a treatment that protects normal neurons from radiation, while leaving tumor cells susceptible. Treating a person exposed to radiation with neuroimmunophilin ligands”), the treatment comprising:
administering across a blood brain barrier one or more substances having an affinity for certain types of cells so as to enhance radiation effects at a targeted tissue and/or to protect non-targeted tissues of critical structures of a brain (Keep in at least abstract, [0016], [0040] for example discloses administering across a blood brain barrier one or more substances having an affinity for certain types of cells so as to enhance radiation effects at a targeted tissue and/or to protect non-targeted tissues of critical structures of a brain. See at least keep [0016] “dosage of neuroimmunophilin ligand selected from group consisting of cyclosporins… which are able to cross the blood-brain barrier” and [0016] “administering a drug of the class of neuroimmunophilin ligands that … selectively improve the resistance of normal neurons which are neuroimmunophilin-rich in brain… to the toxic effects of ionizing radiation”); 
wherein the one or more substances comprise a conjugate of a first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect (Here, the term “conjugate” is being interpreted in light of instant application specification [0022], [0028] as “join two or more molecular structures” (see at least instant application specification [0022] “the term “conjugate” is used to mean to join two or more molecular structures regardless of the method of joining”, [0028] “the term “conjugate” is used simply in the sense of joining two or more molecules regardless of means”). Keep in at least [0016], [0023-0024], [0040] for example discloses the one or more substances comprise a conjugate of a first molecular structure having the affinity for certain types of cells represented by neuroimmunophilin-rich or neuroimmunophilin-poor cells and a second molecular structure having a radiosensitizer or radioprotectant effect. See at least Keep [0016] “use of a selective neuron-protecting drug… a drug of the class of neuroimmunophilin ligands that it would selectively improve the resistance of normal neurons which are neuroimmunophilin-rich in brain… to the toxic effects of ionizing radiation, compared to all other types of cells which are neuroimmunophilin-poor”; [0024] “giving neuroimmunophilin ligands to radiation therapy patients would selectively protect normal neurons over tumor cells and especially brain tumor cells, and thus improve radiation therapy--(1) that neurons are more enriched in neuroimmunophilins than any other tissue (especially compared to brain cancer or other cancer cells), (2) that drugs of the class of neuroimmunophilin ligands… are protective to cells containing neuroimmunophilins from free radicals”); and 
delivering radiation to the targeted tissue at a therapeutic dose whereby treatment of the targeted tissue is enhanced and/or alteration of the non-targeted tissues of critical structures of the brain is avoided by a presence of the one or more substances (Keep in at least [0016] for example discloses delivering radiation to the targeted tissue at a therapeutic dose whereby treatment of the targeted tissue is enhanced and/or alteration of the non-targeted tissues of critical structures of the brain is avoided by a presence of the one or more substances. See at least [0016] “most primary brain cancers arise from neuroimmunophilin-poor glial cells (gliomas) or astrocytes (astrocytomas) or oligodendrocytes (oligodendrogliomas), and thus would not be protected from the toxic effects of ionizing radiation, while normal neuroimmunophilin-rich neurons would be protected from ionizing radiation by a neuroimmunophilin ligand. Thus the person that is systemically treated with a radioprotecting neuroimmunophilin ligand would have selective and improved protection of neurons”).

As per independent Claim 24, Keep discloses a treatment system for treatment of a disorder of a brain of a patient, the treatment system comprising (Keep in at least abstract, [0016], [0022-0024], [0040] for example discloses relevant subject-matter. More specifically, Keep in at least abstract for example discloses a treatment system for treatment of a disorder of a brain of a patient, the treatment system comprising. See at least abstract “selectively reducing mammal neuron damage in the brain Method for selectively reducing mammal neuron damage …in neuroimmunophilin-rich neurons of central…nervous systems of a mammal while not reducing damage…to neuroimmunophilin-poor cells and tissues selected from the group consisting of glia, glia-derived tumor cells, abnormal neuron-derived tumor cells…from ionizing radiation”, [0016] “therapy … by the use of a selective neuron-protecting drug”, [0023] “a treatment that protects normal neurons from radiation, while leaving tumor cells susceptible. Treating a person exposed to radiation with neuroimmunophilin ligands”), the treatment system comprising: 
one or more substances having an affinity for certain types of cells (Keep at least [0024] for example discloses one or more substances having an affinity for certain types of cells. See at least Keep [0024] “giving neuroimmunophilin ligands to radiation therapy patients would selectively protect normal neurons over tumor cells and especially brain tumor cells, and thus improve radiation therapy--(1) that neurons are more enriched in neuroimmunophilins than any other tissue (especially compared to brain cancer or other cancer cells), (2) that drugs of the class of neuroimmunophilin ligands, notably cyclosporin and FK506, are protective to cells containing neuroimmunophilins”),
 wherein the one or more substances have properties that enhance radiation effects at a targeted tissue associated with a neural circuit contributing to the disorder and/or inhibit irradiation of non-targeted tissues of critical structures of the brain (Keep in at least [0016] for example discloses the one or more substances have properties that enhance radiation effects at a targeted tissue associated with a neural circuit contributing to the disorder and/or inhibit irradiation of non-targeted tissues of critical structures of the brain. See at least [0016] “dosage of neuroimmunophilin ligand selected from group consisting of cyclosporins… which are able to cross the blood-brain barrier” and [0016] “administering a drug of the class of neuroimmunophilin ligands that … selectively improve the resistance of normal neurons which are neuroimmunophilin-rich in brain… to the toxic effects of ionizing radiation ,compared to all other types of cells which are neuroimmunophilin-poor…brain cancers arise from neuroimmunophilin-poor glial cells (gliomas) or astrocytes (astrocytomas) or oligodendrocytes (oligodendrogliomas), and thus would not be protected from the toxic effects of ionizing radiation, while normal neuroimmunophilin-rich neurons would be protected from ionizing radiation by a neuroimmunophilin ligand. Thus the person that is systemically treated with a radioprotecting neuroimmunophilin ligand would have selective and improved protection of neurons” );
wherein the one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect (Here, the term “conjugate” is being interpreted in light of instant application specification [0022], [0028] as “join two or more molecular structures” (see at least instant application specification [0022] “the term “conjugate” is used to mean to join two or more molecular structures regardless of the method of joining”, [0028] “the term “conjugate” is used simply in the sense of joining two or more molecules regardless of means”). Keep in at least [0016], [0023-0024], [0040] for example discloses the one or more substances comprise a conjugate of a first molecular structure having the affinity for certain types of cells/ neuroimmunophilin-rich cealls and a second molecular structure having a radiosensitizer or radioprotectant effect. See at least Keep [0016] “use of a selective neuron-protecting drug… a drug of the class of neuroimmunophilin ligands that it would selectively improve the resistance of normal neurons which are neuroimmunophilin-rich in brain… to the toxic effects of ionizing radiation, compared to all other types of cells which are neuroimmunophilin-poor”; [0024] “giving neuroimmunophilin ligands to radiation therapy patients would selectively protect normal neurons over tumor cells and especially brain tumor cells, and thus improve radiation therapy--(1) that neurons are more enriched in neuroimmunophilins than any other tissue (especially compared to brain cancer or other cancer cells), (2) that drugs of the class of neuroimmunophilin ligands… are protective to cells containing neuroimmunophilins from free radicals”); 
a blood-brain barrier permeator configured to permeate a blood-brain barrier of the brain when delivering to the blood-brain barrier (Examiner notes that the Applicant’s in at least instant application specification at least para. [0026], admit use of a ultrasound and blood-brain barrier permeator configured to permeate a blood-brain barrier of the brain when delivering therapeutic/drug to the blood-brain barrier (see instant application specification para. [0026] “Means for getting a drug selectively past the BBB may include temporarily rendering the BBB permeable by means such as mechanical disruption created with precisely guided (e.g. MRI-guided) targeted high intensity focused ultrasound (e.g. MRgFUS) or similar function device… Samiotaki and colleagues”) as well-known prior art. Keep in at least [0026] for example discloses a blood-brain barrier permeator configured to permeate a blood-brain barrier of the brain when delivering to the blood-brain barrier. See at least [0026] “administration of the treatment medication via any means with purposeful …disrupting the blood-brain barrier via mechanical, thermal, cryogenic, chemical, toxic, receptor inhibitor or augmentor, p-glycoprotein transporter poisoning, inhibition or saturation, osmotic, charge altering, radiation, photon, electrical or other energy or process.”); and 
a radiation delivery system configured to deliver radiation to the targeted tissue at a therapeutic dose whereby treatment of the targeted tissue is enhanced and/or alteration of the non-targeted tissues of critical structures of the brain is avoided by a presence of the one or more substances (Keep in at least [0016] for example discloses a radiation delivery system configured to deliver radiation to the targeted tissue at a therapeutic dose whereby treatment of the targeted tissue is enhanced and/or alteration of the non-targeted tissues of critical structures of the brain is avoided by a presence of the one or more substances. See at least [0016] “most primary brain cancers arise from neuroimmunophilin-poor glial cells (gliomas) or astrocytes (astrocytomas) or oligodendrocytes (oligodendrogliomas), and thus would not be protected from the toxic effects of ionizing radiation, while normal neuroimmunophilin-rich neurons would be protected from ionizing radiation by a neuroimmunophilin ligand. Thus, the person that is systemically treated with a radioprotecting neuroimmunophilin ligand would have selective and improved protection of neurons”).
As per dependent Claim 25, Keep further discloses  treatment system wherein the one or more substances comprise a radioprotectant (Keep in at least [0024] for example discloses the one or more substances comprise a radioprotectant. Keep [0024] “giving neuroimmunophilin ligands to radiation therapy patients would selectively protect normal neurons over tumor cells and especially brain tumor cells, and thus improve radiation therapy--(1) that neurons are more enriched in neuroimmunophilins than any other tissue (especially compared to brain cancer or other cancer cells), (2) that drugs of the class of neuroimmunophilin ligands, notably cyclosporin and FK506, are protective to cells containing neuroimmunophilins”).

As per dependent Claim 31, Keep further discloses treatment system wherein the conjugate is conjugated to a cell-type antibody or a neurotransmitter receptor antagonist (Keep in at least [0026] for example discloses the conjugate is conjugated to a cell-type antibody or a neurotransmitter receptor antagonist. See Keep at least [0026] “administration of the treatment medication via any means with purposeful disruption of brain or spinal parenchyma, or disrupting the blood-brain barrier via …receptor inhibitor”).  

As per dependent Claim 32, Keep further discloses treatment system wherein the conjugate has sufficient lipophilicity to prevent excessive binding to plasma but still permit binding to neurons (Keep in at least [0007], [0010], [0024], [0050] for example discloses the conjugate has sufficient lipophilicity to prevent excessive binding to plasma but still permit binding to neurons. See at least Keep [0007] “drugs of the class of neuroimmunophilin ligands… cyclosporin”; [0050] “Staff of a uranium processing plant is exposed to radiation…protect the neurons of the people exposed, they are administered an intravenous dose of cyclosporin A”).  

As per dependent Claim 34, Keep further discloses treatment system wherein the one or more substances comprises a radio-sensitizer (Keep in at least [0016], [0023-0024], [0040] for example discloses wherein the one or more substances comprises a radio-sensitizer with respect to neuroimmunophilin-poor cells such glial cells (gliomas) or astrocytes (astrocytomas) or oligodendrocytes (oligodendrogliomas). See at least Keep [0016] “administering a drug of the class of neuroimmunophilin ligands that it would selectively improve the resistance of normal neurons which are neuroimmunophilin-rich in brain, spinal cord and peripheral nerves to the toxic effects of ionizing radiation, compared to all other types of cells which are neuroimmunophilin-poor. …primary brain cancers arise from neuroimmunophilin-poor glial cells (gliomas) or astrocytes (astrocytomas) or oligodendrocytes (oligodendrogliomas), and thus would not be protected from the toxic effects of ionizing radiation, while normal neuroimmunophilin-rich neurons would be protected from ionizing radiation by a neuroimmunophilin ligand).  

As per dependent Claim 35, Keep further discloses treatment system wherein the radio-sensitizer includes any of: fluoropyrimidines, gemcitabine platinum analogs, cisplatin, misonidazole, metronidazole, hypoxic cytotoxins, tirapazamine, oxygen, NBTXR3, nimoral, trans sodium crocetinate (TSC), NVX-108, or any combination thereof (Keep incorporates by reference  US 4117118 A, US 5614547 A, US 5780484 A in [0008], [0011-0012] which evidences that the disclosed neuroimmunophilin-poor cells targeting radio-sensitizers includes at least oxygen).  

As per dependent Claim 36, Keep further discloses treatment system wherein the radioprotectant comprises any of: hydroxytryptamine, cobalt chloride, deferoxamine, clioquinol, isofluran, oakadaic acid, vanadate, tilorone, baicalein, FG-4497, superoxide dismutase, glutathione, N-acetyl-cysteine, amifostine, fullerenois, cerium oxide, tempol, resveratrol, butin, vectors with repair enzymes, sodium orthovenate, antisense-PUMA, inhibitors of GSK-3β, HPV 16 E5 viral protein, angiotensin receptor blockers, flagellin analogues, RTA401, autophagy modulators, haemopoetin growth factors, keratinocyte growth factor, becaplermin, telbermin, FGF-P peptide, FG1 :FGF2 chimeric GF, Velafermin, Tenovil, Delavo, SeV-mediated transfer of IL-10 gene, IL-10 inducers, Infliximab, Tolcizumab, IL-6 blockers, pravastatin, VEGF blockers, TNP-470, HIF blockers, TGFβ blockers, PDGFR inhibitors, HGF gene transfer, retinoic acid, anti-bFGF, ACE inhibitors, COX inhibitors, INGN201, MDM2 inhibitors, oblimersen, sodium, vanillin derivatives, Avotermin, NF-κB inducers, macrophage activation, suppressors, gap junction inhibitors, NOS inhibitors, macrophage activation inhibitors, demethylation targeting agents, or any combination thereof (Keep in at least [0016], [0023-0024], [0040] for example discloses wherein the one or more substances comprises a radio-protectant with respect to neuroimmunophilin-rich cells which radio-protectant is disclosed in at least [0063], [0067], [0073] as including at least sodium).  

As per dependent Claim 37, Keep further discloses method, wherein the conjugate is any of:  conjugated to a cell-type antibody or a neurotransmitter receptor antagonist; has sufficient lipophilicity to prevent excessive binding to plasma but still permit binding to neurons; and is less than 600 Da in molecular mass in order to permit blood-brain barrier passage (Here, “any of” is being broadly yet reasonably interpreted as required one among the enumerated list. Keep in at least abstract, [0007-0008], [0010], [0017], [0024], [0026-0027], [0050] for example discloses the conjugate is any of: conjugated to a cell-type antibody or a neurotransmitter receptor antagonist; or has sufficient lipophilicity to prevent excessive binding to plasma but still permit binding to neurons; or  is less than 600 Da in molecular mass in order to permit blood-brain barrier passage. Specifically, Keep in at least [0026] for example discloses the conjugate is conjugated to a cell-type antibody or a neurotransmitter receptor antagonist, in at least [0007], [0010], [0024], [0050] for example discloses the conjugate has sufficient lipophilicity to prevent excessive binding to plasma but still permit binding to neurons and in at least abstract, [0008], [0017], [0026-0027],  discloses conjugate of  molecular mass sufficient to permit blood-brain barrier passage which makes recited  conjugate is less than 600 Da obvious. See Keep at least [0026] “administration of the treatment medication via any means with purposeful disruption of brain or spinal parenchyma, or disrupting the blood-brain barrier via …receptor inhibitor”; [0007] “drugs of the class of neuroimmunophilin ligands… cyclosporin”; [0050] “Staff of a uranium processing plant is exposed to radiation…protect the neurons of the people exposed, they are administered an intravenous dose of cyclosporin A”. abstract “neuroimmunophilin ligand selected from the group consisting of cyclosporins and functional derivatives, metabolites, variants, and salts thereof which are able to cross the blood-brain barrier “; [0008] “Several analogs of cyclosporin are able to readily cross the blood-brain barrier.”; “cyclophilin ligand being selected from the group consisting of cyclosporins and functional derivatives, metabolites, variants, and salts thereof selected from the group consisting of cyclosporin A, cyclosporin C, cyclosporin D, cyclosporin G, cyclosporin AM1, cyclosporin AM9, cyclosporin AM1c, cyclosporin AM4N, cyclosporin AM19, cyclosporin AM1c9, cyclosporin AM1A, cyclosporin AM1A4N, cyclosporin AM1Ac, cyclosporin AM1AL, cyclosporin AM11d, cyclosporin AM69, cyclosporin AM4N9, cyclosporin AM14N, cyclosporin AM14N9, cyclosporin 4N69, cyclosporin AM99N, dihydrocyclosporin CsA, dihydrocyclosporin CsC, dihydrocyclosporin CsD, dihydrocyclosporin CsG, cyclosporin M17, cyclosporin AM1c-GLC, cyclosporin sulfate conjugate, cyclosporin BH11a, cyclosporin BH15a, cyclosporin B, cyclosporin G, cyclosporin E, cyclosporin M1 through cyclosporin M26, cyclosporin MUNDFI, cyclosporin MeBMT, cyclosporin GM1, cyclosporin GM9, cyclosporin GM4N, cyclosporin GM1c, cyclosporin GM1c9, cyclosporin GM19, cyclosporin SDZ-209-313, cyclosporin SDZ-205-549, cyclosporin SDZ-033-243, cyclosporin SDZ-IMM-125, and cyclosporin SDZ-PSC-833, which are able to cross the blood-brain barrier”).  

As per dependent Claim 39, Keep further discloses method wherein the one or more substances comprise a radio-sensitizer and includes any of: fluoropyrimidines, gemcitabine platinum analogs, cisplatin, misonidazole, metronidazole, hypoxic cytotoxins, tirapazamine, oxygen, NBTXR3, nimoral, trans sodium crocetinate (TSC), and NVX-108 or any combination thereof (Keep incorporates by reference  US 4117118 A, US 5614547 A, US 5780484 A in [0008], [0011-0012] which evidences that the disclosed neuroimmunophilin-poor cells targeting radio-sensitizers includes at least oxygen).  

As per dependent Claim 40, Keep further discloses method wherein the one or more substances comprise a radioprotectant and includes any of: hydroxytryptamine, cobalt chloride, deferoxamine, clioquinol, isofluran, oakadaic acid, vanadate, tilorone, baicalein, FG-4497, superoxide dismutase, glutathione, N-acetyl-cysteine, amifostine, fullerenois, cerium oxide, tempol, resveratrol, butin, vectors with repair enzymes, sodium orthovenate, antisense-PUMA, inhibitors of GSK-3β, HPV 16 E5 viral protein, angiotensin receptor blockers, flagellin analogues, RTA401, autophagy modulators, haemopoetin growth factors, keratinocyte growth factor, becaplermin, telbermin, FGF-P peptide, FG1:FGF2 chimeric GF, Velafermin, Tenovil, Delavo, SeV-mediated transfer of IL-10 gene, IL-10 inducers, Infliximab, Tolcizumab, IL-6 blockers, pravastatin, VEGF blockers, TNP-470, HIF blockers, TGFβ blockers, PDGFR inhibitors, HGF gene transfer, retinoic acid, anti-bFGF, ACE inhibitors, COX inhibitors, INGN201, MDM2 inhibitors, oblimersen, sodium, vanillin derivatives, Avotermin, NF-κB inducers, macrophage activation, suppressors, gap junction inhibitors, NOS inhibitors, macrophage activation inhibitors, demethylation targeting agents or any combination thereof (Keep in at least [0016], [0023-0024], [0040] for example discloses wherein the one or more substances comprises a radio-protectant with respect to neuroimmunophilin-rich cells which radio-protectant is disclosed in at least [0063], [0067], [0073] as including at least sodium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Keep as evidenced by Mia Levite (Pub. ““Glutamate receptor antibodies in neurological diseases...and can be removed or silenced in some patients by immunotherapy. Levite M. J Neural Transm (Vienna). 2014 Aug;121(8):1029-75”, hereinafter referred to as “Levite”).
As per dependent Claim 38, Keep discloses the head mount of claim 11 (see Claim 11 analysis above), wherein the cells comprise brain neurons (Keep in [0016], [0022-0024] for example discloses cells comprise brain neurons) and 
Keep when evidenced in Levite further makes obvious the first molecular structure has a specific affinity for any of the following types of brain neurons: GLU neurons; GABA neurons; and DA neurons (Keep in at least abstract, [0016], [0024],[0026-0027], [0035], [0040-0041], [0043-0045],[0074-0077] discloses the one or more substances having a radiosensitizer or radioprotectant effects are introduced into brain or  cross blood-brain barrier and are targeted to brain neurons. Brain neurons would encompass the recited at least GLU neurons when evidenced in at least Levite section 1 disclosing Glutamate neurotransmitters and different Glutamate receptors (Glu) prevalence in Central Nervous System (CNS) and brain. See abstract “neuroimmunophilin ligand selected from the group consisting of cyclosporins and functional derivatives, metabolites, variants, and salts thereof which are able to cross the blood-brain barrier “; [0024] “giving neuroimmunophilin ligands to radiation therapy patients would selectively protect normal neurons over tumor cells and especially brain tumor cells, and thus improve radiation therapy--(1) that neurons are more enriched in neuroimmunophilins than any other tissue (especially compared to brain cancer or other cancer cells), (2) that drugs of the class of neuroimmunophilin ligands… are protective to cells containing neuroimmunophilins from free radicals”; [0026] “administration of the treatment medication via any means with purposeful disruption of brain or spinal parenchyma, or disrupting the blood-brain barrier via …receptor inhibitor”; [0043] “protect the hypothalamic neurons from radiation damage, the patient is given a dose of neuroimmunophilin ligand, prior to each session”; [0044] “child with a medulloblastoma brain tumor requires whole brain radiation, including the forebrain, midbrain, cerebellum, brain stem and spinal cord. To protect all the neurons in these locations, the infant or child is given a dose of neuroimmunophilin ligand … a higher radiation dose be given than would be allowed without neuroradioprotection” [0076] “sterile injectable… administered by infusion or by injection into … brain”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  method of treatment of a disorder as taught by Keep, to brain neurons which encompass GLU neurons when evidenced by Levite as also made obvious by Keep. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of extending treatment benefits to brain neuron disorders by selectively protect normal neurons over brain tumor cells, and thus improve radiation therapy (Keep , [0024]).
Claims 22, 23, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Keep in view of Jolesz; Ferenc A. et al. (Pub. No.: US 5752515 A, hereinafter referred to as “Jolesz”).
As per dependent Claim 22, Keep discloses method of claim 21(see claim 21), wherein administering the one or more substances comprises introducing the one or more substances intravascularly (Keep in at least [0035-0036] for example discloses administering the one or more substances comprises introducing the one or more substances intravascularly. See at least Keep [0035] “drug-containing the treatment medication acceptable for administration into the brain …can be manufactured and distributed from aqueous and non-aqueous sterile injection solutions”; [0036]  “desired unit dose of formulary drug are those containing a daily dose or ionizing radiation treatment dose or an appropriate fraction thereof, of the administered treatment medication. Unit dose forms of the invention may also include more complex systems such as double barrelled syringes, syringes with sequential compartments one of which may contain the treatment medication, and the other any necessary dilutents or vehicles, or agents for opening the blood-brain barrier. The agents in the syringes would be released sequentially or as a mixture or combination of the two after the triggering of the syringe plunger”) 
Keep  does not explicitly disclose or require additionally delivering a blood-brain barrier permeator to the blood brain barrier after administering the one or more substances (i.e. specific sequence) to facilitate administering the one or more substances across the blood brain barrier.
However, in an analogous brain disorder treatment by delivery therapeutics through blood-brain barrier field of endeavor, Jolesz discloses  a method of treatment of a disorder (Jolesz in at least abstract, fig. 1-6, col. 1 lines 5-8, 59-67, col. 2 lines 1-67, col. 3 lines 1-9, 38-67, col. 4 lines 9-28, col. 7 lines 5-17, col. 8 lines 18-30, 64-67, col. 9 lines 1-9, col. 10 lines 40-58 for example discloses relevant subject-matter. More specifically, Jolesz in at least fig. 2, abstract, fig. 4, col. 2 liens 8-12, col. 3 lines 60-67 for example discloses  a method of treatment of a disorder. See at least col. 3 lines 60-67  “methods for treating neurological disorders by image-guided ultrasonic delivery of compounds through the blood-brain barrier in accord with the methods described above. Such disorders include tumors, cancer, degenerative disorders, sensory and motor abnormalities, seizure, infection, immunologic disorder, mental disorder, behavioral disorder, and localized CNS disease, among others.” ) 
delivering a blood-brain barrier permeator to the blood brain barrier to facilitate administering the one or more substances across the blood brain barrier (Jolesz in at least abstract, col. 2 lines 19-30, col. 3 lines 44-59, col. 8 line 23-30 for example discloses delivering a blood-brain barrier permeator to the blood brain barrier to facilitate administering the one or more substances across the blood brain barrier. See at least Jolesz col. 2 lines 19-30 “Image-guide methods and apparatus for ultrasound delivery of compounds through the blood-brain barrier to selected locations in the brain target a selected location in the brain and applying ultrasound to effect in the tissues and/or fluids at that location a change detectable by imaging… A compound, e.g., a neuropharmaceutical, in the patient's bloodstream is delivered to the confirmed location by applying ultrasound to effect opening of the blood-brain barrier at that location and, thereby, to induce uptake of the compound there.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  method of treatment of a disorder as taught by Keep, to additionally include delivering a blood-brain barrier permeator to the blood brain barrier to facilitate administering the one or more substances across the blood brain barrier as taught by Jolesz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that using a blood-brain permeator improve the ability for the substance to pass through the blood-brain barrier to reach the target tissue at a faster rate.

As per dependent Claim 23, Keep discloses  method of claim 22 (see claim 22),
Keep  does not explicitly disclose wherein delivering the blood-brain barrier permeator comprises directing ultrasound energy to a select location along the blood brain barrier.
However, in an analogous brain disorder treatment by delivery therapeutics through blood-brain barrier field of endeavor, Jolesz discloses a method of treatment of a disorder (Examiner notes that the Applicant’s in at least instant application specification at least para. [0026], admit use of a ultrasound and blood-brain barrier permeator configured to permeate a blood-brain barrier of the brain when delivering therapeutic/drug to the blood-brain barrier (see instant application specification para. [0026] “Means for getting a drug selectively past the BBB may include temporarily rendering the BBB permeable by means such as mechanical disruption created with precisely guided (e.g. MRI-guided) targeted high intensity focused ultrasound (e.g. MRgFUS) or similar function device… Samiotaki and colleagues”) as well-known prior art. Jolesz in at least abstract, fig. 1-6, col. 1 lines 5-8, 59-67, col. 2 lines 1-67, col. 3 lines 1-9, 38-67, col. 4 lines 9-28, col. 7 lines 5-17, col. 8 lines 18-30, 64-67, col. 9 lines 1-9, col. 10 lines 40-58 for example discloses relevant subject-matter. More specifically, Jolesz in at least fig. 2, 4, abstract, col. 2 liens 8-12, col. 3 lines 60-67 for example discloses  a method of treatment of a disorder. See at least col. 3 lines 60-67  “methods for treating neurological disorders by image-guided ultrasonic delivery of compounds through the blood-brain barrier in accord with the methods described above. Such disorders include tumors, cancer, degenerative disorders, sensory and motor abnormalities, seizure, infection, immunologic disorder, mental disorder, behavioral disorder, and localized CNS disease, among others.” ) 
 wherein delivering the blood-brain barrier permeator comprises directing ultrasound energy to a select location along the blood brain barrier (Jolesz in at least abstract, col. 2 lines 19-30, col. 3 lines 44-59, col. 8 line 23-30 for example discloses delivering the blood-brain barrier permeator comprises directing ultrasound energy to a select location along the blood brain barrier. See at least Jolesz col. 2 lines 19-30 “Image-guide methods and apparatus for ultrasound delivery of compounds through the blood-brain barrier to selected locations in the brain target a selected location in the brain and applying ultrasound to effect in the tissues and/or fluids at that location a change detectable by imaging… A compound, e.g., a neuropharmaceutical, in the patient's bloodstream is delivered to the confirmed location by applying ultrasound to effect opening of the blood-brain barrier at that location and, thereby, to induce uptake of the compound there.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  method of treatment of a disorder as taught by Keep, to include delivering a blood-brain barrier permeator comprising directing ultrasound energy to a select location along a blood brain barrier, as taught by Jolesz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage directing ultrasound energy to a select location would allow drugs to permeate into that particular location, directing drugs to that region of the brain.

As per dependent Claim 27, Keep discloses  treatment system of claim 24 (see claim 24),
Keep  does not explicitly disclose an ultrasound delivery system; and an imaging system for identifying a location to direct ultrasound from the ultrasound delivery system to temporarily permeate the blood-brain barrier.
However, in an analogous brain disorder treatment by delivery therapeutics through blood-brain barrier field of endeavor, Jolesz discloses a treatment system for treatment of a disorder of a brain (Jolesz in at least abstract, fig. 1-6, col. 1 lines 5-8, 59-67, col. 2 lines 1-67, col. 3 lines 1-9, 38-67, col. 4 lines 9-28, col. 7 lines 5-17, col. 8 lines 18-30, 64-67, col. 9 lines 1-9, col. 10 lines 40-58 for example discloses relevant subject-matter. More specifically, Jolesz in at least fig. 2, abstract, fig. 4, col. 2 liens 8-12, col. 3 lines 60-67 for example discloses  a treatment system for treatment of a disorder of a brain. See at least Jolesz col. 2 lines 8-12 “apparatus for remedying or modifying neurological and neurologically-related activities and disorders via delivery of compounds through the blood-brain barrier”) comprising: an ultrasound delivery system (Jolesz in fig. 1-2, col. 2 lines 15-16 for example discloses an ultrasound delivery system. See at least Jolesz col. 2 lines 15-18 “apparatus for image-guided ultrasound delivery of compounds through the blood-brain barrier to selected locations in the brain”); and an imaging system for identifying a location to direct ultrasound from the ultrasound delivery system to temporarily permeate the blood-brain barrier(Jolesz in fig. 1-2, col. 2 lines 19-30, col. 5 lines 26-30 for example discloses imaging system for identifying a location to direct ultrasound from the ultrasound delivery system to temporarily permeate the blood-brain barrier. See at least Jolesz col. 2 lines 19-30 “a portion of the brain in the vicinity of the selected location is imaged, e.g., via magnetic resonance imaging, to confirm the location of the change. A compound, e.g., a neuropharmaceutical, in the patient's bloodstream is delivered to the confirmed location by applying ultrasound to effect opening of the blood-brain barrier at that location (or a location based thereon) and, thereby, to induce uptake of the compound there.”; col. 5 lines 16-30 “deliver ultrasound, through the patient's skull, in doses suitable for inducing non-destructive imaging-detectable change … and/or non-destructive opening of the blood-brain barrier at selected locations within the brain.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment system for treatment of a disorder of a brain as taught by Keep, to include an ultrasound delivery system and an imaging system for identifying a location to direct ultrasound from the ultrasound delivery system to temporarily permeate the blood-brain barrier, as taught by Jolesz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that using a imaging system would help the operator direct the ultrasound to properly open the blood-brain barrier in the desired location.

As per dependent Claim 28, the combination of Keep and Jolesz as a whole further discloses treatment system wherein the imaging system is further configured to identify the targeted tissue location for transmission of radiation(Jolesz in at least col. 2 lines 20-24 for example discloses the imaging system is further configured to identify the targeted tissue location for transmission of radiation. See at least Jolesz col. 2 lines 20-24 “At least a portion of the brain in the vicinity of the selected location is imaged, e.g., via magnetic resonance imaging, to confirm the location of the change. A compound, e.g., a neuropharmaceutical, in the patient's bloodstream is delivered to the confirmed location by applying ultrasound to effect opening of the blood-brain barrier at that location (or a location based thereon) and, thereby, to induce uptake of the compound there.”).

As per dependent Claim 29, the combination of Keep and Jolesz as a whole further discloses treatment system wherein the imaging system is a magnetic resonance imaging MRI system (Jolesz in at least col. 2 lines 19-30, col. 3 lines 5-7 for example discloses the imaging system is an MRI system. See at least col. 2 lines 23-25 “At least a portion of the brain in the vicinity of the selected location is imaged, e.g., via magnetic resonance imaging, to confirm the location of the change”) and the ultrasound system comprises a high frequency ultrasound source (Jolesz in at least col. 3 lines 19-20 for example discloses the ultrasound system comprises a high frequency ultrasound source. See at least col. 3 lines 19-20 “applying ultrasound to the selected location of the brain at frequencies ranging from 20 kHz to 10 MHz”. Here 10 MHz would be a high frequency).
Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Keep in view of  Jolesz and further in view of  Ramamurthy Bhaskar (Pub. No.: WO 2018026738 A1, hereinafter referred to as “Ramamurthy”).
As per dependent Claim 26, combination of Keep and Jolesz as a whole discloses  treatment system of claim 24 (see claim 24).
		The combination of Keep and Jolesz as a whole does not explicitly disclose a processor configured to direct radiation from the radiation delivery system outside the patient, through a skull of the patient and into the brain of the patient along a plurality of beam paths directed from varying directions so as to intersect with targeted tissue.
		However, in an analogous brain disorder treatment  field of endeavor, Ramamurthy discloses a treatment system for treatment of a disorder of a brain (Ramamurthy in at least fig. 16, [0002], abstract, [0010-0035], [0014], [0165] for example discloses relevant subject-matter. More specifically, Ramamurthy in at least [0012], [0070] for example discloses a treatment system for treatment of a disorder of a brain. See at least Ramamurthy [0012] “a system operable to deliver ultrasound energy to a patient's brain. The ultrasound energy may facilitate opening of the blood brain barrier. Delivery of the ultrasound energy may be coordinated with delivery of a drug which may enter the patient's brain upon opening of the blood brain barrier, thereby facilitating treatment”; [0070] “target regions where ultrasound is to be delivered are identified. Target regions may … comprise, for example, identifying a tumor or other diseased area requiring treatment “) comprising: 
		a processor configured to direct radiation from the radiation delivery system outside the patient, through a skull of the patient and into the brain of the patient along a plurality of beam paths directed from varying directions so as to intersect with targeted tissue (Ramamurthy in at least fig. 16, [0014], [0165] for example discloses processor is configured to control transducers in a subset, when two or more subsets are used, each subset includes one or more transducer elements that may be excited in a coordinated manner so that the ultimate effect is to open the blood-brain barrier are target regions where beam patterns intersect, see figure 16, where subsets 1610 and 1615 are outside skull of patient so transducer would then direct into the skull, [0014], [0165]).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  treatment system for treatment of a disorder of a brain of Keep, as modified with Jolesz, to include a processor configured to direct radiation from the radiation delivery system outside the patient, through a skull of the patient and into the brain of the patient along a plurality of beam paths directed from varying directions so as to intersect with targeted tissue as disclosed by Ramamurthy. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that because using a processor to direct the beam paths prevents the transducers from being directed to areas that they don't need to be targeting.    

As per dependent Claim 30, the combination of Keep, Jolesz and Ramamurthy as a whole further discloses wherein the processor is further configured to identify a location associated with the blood-brain barrier with the imaging system and direct an ultrasound energy from an ultrasound source of the ultrasound delivery system in response so as to permeate the blood-brain barrier to allow transmission of the one or more substances across the blood-brain barrier  (Ramamurthy in at least abstract, [0012] for example discloses processor is further configured to identify a location associated with the blood-brain barrier with the imaging system and direct an ultrasound energy from an ultrasound source of the ultrasound delivery system in response so as to permeate the blood-brain barrier to allow transmission of the one or more substances across the blood-brain barrier. See at least [0012] “a system operable to deliver ultrasound energy to a patient's brain. The ultrasound energy may facilitate opening of the blood brain barrier. Delivery of the ultrasound energy may be coordinated with delivery of a drug which may enter the patient's brain upon opening of the blood brain barrier, thereby facilitating treatment. The system comprises: an imaging ultrasound transducer; a treatment ultrasound transducer; an ultrasound machine connected to operate the imaging ultrasound transducer to generate one or more ultrasound images; and a data processor, the data processor is configured to: process one of the ultrasound images with a corresponding previously obtained image to register the previously-obtained image to the ultrasound image to yield a transformation relating coordinates in a frame of reference of the previously obtained image to coordinates in a frame of reference of the ultrasound image; using the transformation, determine coordinates of at least one target region in the frame of reference of the ultrasound image; and based on the coordinates of the at least one target region, determine a target location for the treatment ultrasound transducer to deliver ultrasound energy to the at least one target region. The system may include a data store in which the previously obtained image may be provided”; abstract “A system for delivering drugs or other molecules to the brain comprises an ultrasound imaging transducer configured to image structures … within a patient's head by way of a low attenuation acoustic window. The system includes a processor configured to register the ultrasound images to previously obtained images which also include the structures. The system includes ultrasound transducer elements operable to deliver ultrasound energy to a target region to cause the blood brain barrier to open. The system may include a drug delivery system that may be operated to deliver a drug to the patient in coordination with opening the blood brain barrier. Coordinates of the target region relative to the ultrasound imaging transducer are determined using registration information.”).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over keep in view Wang et al. (Pub. No.: US 20120263675 A1, hereinafter referred to as “Wang”) as evidenced by of Protein Data Bank (Pub.: Protein Data Bank in Europe (PDBe)-Cisplatin, hereinafter referred to as “PDBe”).
As per dependent Claim 33, Keep discloses treatment system of claim 24 (see claim 24), wherein the conjugate is of sufficient molecular mass in order to permit blood-brain barrier passage (Keep in at least abstract, [0012-0013], [0016], [0026-0027]  for example discloses conjugate of  molecular mass sufficient to permit blood-brain barrier passage which makes recited  conjugate is less than 600 Da obvious. See at least Keep  [0013] “small molecules which easily enter the brain which have neurotrophic and neuroprotective properties by virtue of their ability to bind to the neuroimmunophilin cyclophilin… using these small molecule cyclophilin-type neuroimmunophilin ligands would be an improvement over current techniques of ionizing radiation treatment, or from ionizing radiation. Cyclophilin-type neuroimmunophilin ligands will hereinafter be referred to as "neuroimmunophilin ligand or ligands" based on their affinity and binding to the group of neuroimmunophilins called cyclophilins”).  
Keep  does not explicitly disclose less than 600 Da feature.
However, in an analogous treatment system for treatment of a patient brain disorder field of endeavor, Wang discloses a treatment system for treatment of a disorder of a brain of a patient (Wang in at least table 1, [0062-0086], [0091-0093], [0098-0099] for example discloses relevant subject-matter. More specifically, Wang in at least for [0068], [0078], [0081-0082], [0084], [0086], [0093],  for example discloses a treatment system for treatment of a disorder of a brain of a patient. See at least Wang [0078] “term "radiotherapeutic agent," as used herein refers any type of radiation therapy known to the clinical practioner of ordinary skill in the art used for the treatment or amelioration of cancer … the patient may receive photon radiotherapy, particle beam radiation therapy, radioisotope therapy (e.g., radioconjugates with monoclonal antibodies), other types of radiotherapies, and combinations thereof”; [0082] “Any type of radiation can be administered to a patient, so long as the dose of radiation is tolerated by the patient without unacceptable negative side-effects”; [0084] “radiotherapy… methods comprising the co-administration of a compound of the invention and a therapeutically effective dose of … radiation therapy”; [0093] “cancer…brain tumors”), the treatment system comprising: 
one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect, wherein the conjugate is less than 600 Da in molecular mass (Wang in at least [0081] for example discloses one or more substances comprise a conjugate of a  first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect, wherein the conjugate such as cisplatin which is less than 600 Da in molecular mass when  evidenced by non-patent literature Protein Data Bank in Europe dated 1999. See at least Wang [0081] “patient may … receive radiosensitizers (e.g., metronidazole, misonidazole, intra-arterial Budr, intravenous iododeoxyuridine (IudR), nitroimidazole, 5-substituted-4-nitroimidazoles, 2H-isoindolediones, [[(2-bromoethyl)-amino]methyl]-nitro-1H-imidazole-1-ethanol, nitroaniline derivatives, DNA-affinic hypoxia selective cytotoxins, halogenated DNA ligand, 1,2,4 benzotriazine oxides, 2-nitroimidazole derivatives, fluorine-containing nitroazole derivatives, benzamide, nicotinamide, acridine-intercalator, 5-thiotretrazole derivative, 3-nitro-1,2,4-triazole, 4,5-dinitroimidazole derivative, hydroxylated texaphrins, cisplatin, mitomycin, tiripazamine, nitrosourea, mercaptopurine, methotrexate, fluorouracil, bleomycin, vincristine, carboplatin, epirubicin, doxorubicin, cyclophosphamide, vindesine, etoposide, paclitaxel, heat (hyperthermia), and the like), radioprotectors (e.g., cysteamine, aminoalkyl dihydrogen phosphorothioates, amifostine (WR 2721), IL-1, IL-6, and the like). Radiosensitizers enhance the killing of tumor cells. Radioprotectors protect healthy tissue from the harmful effects of radiation”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the molecular mass of conjugate used in the treatment system for treatment of a disorder of a brain of a patient as taught by Keep, to be less than 600 Da, as taught by Wang when evidenced by PDBe. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that small molecules are known to easily enter the brain (Keep [0013]), thus allowing the administration of treatment medications/drug conjugates along with allowing opening, bypassing or disrupting of the blood-brain barrier in combination, simultaneously or in sequence to get the treatment medication//drug conjugates to come  into contact with target nervous tissues in order for it to exert neuro-radioprotection (Keep, [0027])
Response to Amendment
 According to the Amendment, filed  09/27/2022, the status of the claims is as follows:
Claims 21, 23-25, 28-30 are currently amended; 
Claims 22, 26-27 are as originally filed;
Claims 31-40 are new; and
Claims 1-20 are cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 09/27/2022 .  No new matter was introduced.
By the current amendment, as a result, claims 21-40 are now pending in this application and are being examined on the merits as being drawn to elected invention/species.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 16-17 of Applicant’s Amendment dated 09/27/2022
[A]: The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  06/27/2022: [1]  The objections to Specification/Drawings as raised in Office Action dated 06/27/2022 para. [4-7] are withdrawn in view of the amendment and arguments, filed 09/27/2022 except for objection to Specification para. [0047] as raised in Office Action dated 06/27/2022 para. [7][g]; [2] The objection to claims is withdrawn in view of the amendment and arguments, filed 09/27/2022; [3]  The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  06/27/2022 paras. [10-14] are withdrawn in view of the amendment, filed 09/27/2022.
[B]: The Examiner disagrees with the Applicant, and in light of the amendments/arguments, maintains  the following non prior art related objections/rejections raised in Office Action dated  06/27/2022: [1]  The objection to Specification para. [0047] as raised in Office Action dated 06/27/2022 para. [7][g]. See detailed objection above.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 17-18 of Applicant’s Amendment dated   09/27/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claim 21 and Claim 24[A] Applicant has amended claims 21 and 24 to highlight certain aspects of the invention further distinguishable from the cited art, namely that "the one or more substances comprise a conjugate of a first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect."

[B] the substance … can target the optic tract cells to protect specific brain structures or the optical structures from the effects of radiation. Accordingly, these conjugate molecules are not limited to the properties of various existing pharmaceutical structures that may have broader effects on cells generally. Additionally, Applicant notes that claims 21 and 24 recite that the first molecular structure of the conjugate has "an affinity for certain types of cells." Thus, allows the conjugate to target specific cells to either to provide heightened protection for a particular structures (e.g. hippocampus, amygdala, optic tract) having those types of brain cells. Thus, it has not been shown to suggest a substance with cell-type-specificity, that is a specialized affinity that distinguishes between types of cells (e.g. optic tract, hypothalamus, etc). Thus, the substances discussed in Keep are not specialized conjugates

[C] Accordingly, Keep fails to disclose each and every element of the claimed methods and systems and cannot establish anticipation under § 102 with respect to claims 21 and 24 or any claim depending thereon. Thus, Applicant respectfully requests such rejections be withdrawn. 

[D] In view of the foregoing, Applicant believes all claims now pending in this application are in condition for allowance. The issuance of a formal Notice of Allowance at an early date is respectfully requested. 


Applicant’s arguments [A-D] with respect to the above claim limitations in amended independent claim 21 and claim 24 have been considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments [A], [C] and [D] above, Keep discloses the limitation the one or more substances comprise a conjugate of a first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect as now explicitly, positively and specifically recited by the Applicants when interpreted in light of instant application specification. First, here, the term “conjugate” is being interpreted in light of instant application specification [0022] and [0028] as “join two or more molecular structures” (see at least instant application specification [0022] “the term “conjugate” is used to mean to join two or more molecular structures regardless of the method of joining”, [0028] “the term “conjugate” is used simply in the sense of joining two or more molecules regardless of means”). So, when the claim term “conjugate” is interpreted in light of the specification, Examiner notes that the specificity that Applicant argues for example as in [B] is not explicitly claimed. Further, Keep in at least [0016], [0023-0024], [0040] discloses the one or more substances comprise a conjugate of a first molecular structure having the affinity for certain types of cells represented by neuroimmunophilin-rich or neuroimmunophilin-poor cells and a second molecular structure having a radiosensitizer or radioprotectant effect as now explicitly, positively and specifically recited by the Applicants. As explicitly recited “affinity for certain types of cells” would encompass “affinity for neurons based on neuroimmunophilin” as disclosed in prior art. See at least Keep abstract “selectively reducing mammal neuron damage in the brain…Method for selectively reducing mammal neuron damage …in neuroimmunophilin-rich neurons of central…nervous systems of a mammal while not reducing damage…to neuroimmunophilin-poor cells and tissues selected from the group consisting of glia, glia-derived tumor cells, abnormal neuron-derived tumor cells…from ionizing radiation”, [0016] “therapy … by the use of a selective neuron-protecting drug”, [0023] “a treatment that protects normal neurons from radiation, while leaving tumor cells susceptible. Treating a person exposed to radiation with neuroimmunophilin ligands”; [0016] “use of a selective neuron-protecting drug… a drug of the class of neuroimmunophilin ligands that it would selectively improve the resistance of normal neurons which are neuroimmunophilin-rich in brain… to the toxic effects of ionizing radiation, compared to all other types of cells which are neuroimmunophilin-poor”; [0024] “giving neuroimmunophilin ligands to radiation therapy patients would selectively protect normal neurons over tumor cells and especially brain tumor cells, and thus improve radiation therapy--(1) that neurons are more enriched in neuroimmunophilins than any other tissue (especially compared to brain cancer or other cancer cells), (2) that drugs of the class of neuroimmunophilin ligands… are protective to cells containing neuroimmunophilins from free radicals”. Thus, applied art Keep discloses the limitation wherein the one or more substances comprise a conjugate of a first molecular structure having the affinity for certain types of cells and a second molecular structure having a radiosensitizer or radioprotectant effect as now explicitly, positively and specifically recited by the Applicants.
With respect to Applicant’s arguments [B] above, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “optic tract cells… optical structures… may have broader effects on cells generally… target specific cells to either to provide heightened protection for a particular structures (e.g. hippocampus, amygdala, optic tract) having those types of brain cells”. See B above for detailed features) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner suggest amending independent claims to explicitly, positively and specifically include such features which the Applicant consider are critical, patentably novel, non-obvious and distinguish over prior art.
With respect to Applicant’s arguments [A], [C] and [D] above, for the above reasons, claims 21 and 24  are still found rejectable under 35 U.S.C. § 102 over applied art Keep and thus, 35 U.S.C. § 102 rejection of claims 21 and 24  is being maintained at this time. Please also cross-reference detailed claim 21 and 24 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 18-21 of Applicant’s Amendment dated   09/27/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of Dependent Claims 22-23, 25-30.
 [a1]Claims 22-23 and 27-29 were rejected under 35 USC § 103 as allegedly being obvious over Keep, in view of US 5,752,515 in the name of Jolesz et al. ("Jolesz"). 

[a2]Nowhere does Keep suggest formation of a specialized conjugate of a radiosensitizer or protectant molecular structures to another molecular structure able to target specific types of brain neurons in order to enhance protection of critical brain structures or targeting of specific types of brain tumors. 

[a3] Jolesz does not describe use of ultrasound only to permeate the blood-blain brain barrier and allow the molecule structure's affinity for certain cell types to accomplish delivery of the agents to the target.

[b] For all the above reasons, claims 22 and 24, well as claims 22-23 and 27-29 depending therefrom, are distinguishable and allowable over the cited combination of Keep and Jolesz. Thus, Applicant respectfully requests such rejections be withdrawn. 

[c] Claims 26 and 30 were rejected under 35 USC § 103 as allegedly unpatentable over Keep, in view of Jolesz and further in view of WO 2018/026738 in the name of Ramamurthy ("Ramamurthy"). Ramamurthy fails to cure the deficiencies noted above in Keep and Jolesz such that the cited combination of references cannot establish obviousness with respect to claim 24, or as to claims 26 and 30 depending therefrom. Thus, Applicant respectfully requests such rejections be withdrawn.

[d] In view of the foregoing, Applicant believes all claims now pending in this application are in condition for allowance. The issuance of a formal Notice of Allowance at an early date is respectfully requested. 


Applicant’s arguments [a-d] with respect to the above claims have been considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments [a2], [b], [c], Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. 
With respect to Applicant’s arguments [a3] above, in response to applicant's arguments against the references individually as is done here, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jolesz explicitly discloses ultrasound features as explicitly, positively and specifically recited by the Applicants in dependent claim 23, 27, 29 and 30. See following portions of Jolesz:
abstract “Image-guide methods and apparatus for ultrasound delivery of compounds through the blood-brain barrier to selected locations in the brain target a selected location in the brain and applying ultrasound to effect in the tissues and/or fluids at that location a change detectable by imaging. At least a portion of the brain in the vicinity of the selected location is imaged, e.g., via magnetic resonance imaging, to confirm the location of that change. A compound, e.g., a neuropharmaceutical, in the patient's bloodstream is delivered to the confirmed location by applying ultrasound to effect opening of the blood-brain barrier at that location and, thereby, to induce uptake of the compound there”; 

col. 2 lines 8-12 “apparatus for remedying or modifying neurological and neurologically-related activities and disorders via delivery of compounds through the blood-brain barrier”; 

col. 2 lines 15-18 “apparatus for image-guided ultrasound delivery of compounds through the blood-brain barrier to selected locations in the brain”; 

col. 2 lines 19-30 “A method according to one aspect of the invention includes targeting a selected location in the brain and applying ultrasound to induce, in the central nervous system (CNS) tissues and/or fluids at that location, a change detectable by imaging. At least a portion of the brain in the vicinity of the selected location is imaged, e.g., via magnetic resonance imaging, to confirm the location of the change. A compound, e.g., a neuropharmaceutical, in the patient's bloodstream is delivered to the confirmed location by applying ultrasound to effect opening of the blood-brain barrier at that location (or a location based thereon) and, thereby, to induce uptake of the compound there.”; 

col. 3 lines 19-20 “applying ultrasound to the selected location of the brain at frequencies ranging from 20 kHz to 10 MHz”

col. 3 lines 60-67  “methods for treating neurological disorders by image-guided ultrasonic delivery of compounds through the blood-brain barrier in accord with the methods described above. Such disorders include tumors, cancer, degenerative disorders, sensory and motor abnormalities, seizure, infection, immunologic disorder, mental disorder, behavioral disorder, and localized CNS disease, among others.”; 

col 3. lines 38-59 “methods as described above in which ultrasound is applied to the selected location in the brain at a focal region sized in accord with the volume of CNS tissue and/or fluids to which the compound is to be delivered…methods as described above for image-guided ultrasonic delivery of compounds through the blood-brain barrier, where the compounds administered into the patient's bloodstream include, by way of non-limiting example, any of neuropharmacologic agents, neuroactive peptides (e.g., hormones, gastrointestinal peptides, angiotensin, sleep peptides, etc.), proteins (e.g, calcium binding proteins), enzymes (e.g., cholineacetyltransferase, glutamic acid decarboxylase, etc.), gene therapy agents, neuroprotective or growth factors, biogenic amines (e.g., dopamine, GABA), trophic factors to brain or spinal transplants, immunoreactive proteins (e.g, antibodies to neurons, myelin, antireceptor antibodies), receptor binding proteins (e.g., opiate receptors), radioactive agents (e.g., radioactive isotopes), antibodies, and cytotoxins, among others.”

col. 5 lines 16-30 “deliver ultrasound, through the patient's skull, in doses suitable for inducing non-destructive imaging-detectable change … and/or non-destructive opening of the blood-brain barrier at selected locations within the brain.”

Further, with respect to [a3] above, it is unclear as to why the prior art, Jolesz, has to disclose use of ultrasound only to permeate the blood-blain brain barrier especially in light of claims which use the inclusive term “comprising” in the preamble. Please note, since independent respective base claim from which these dependent claims depends upon, use the inclusive or open-ended transitional phrase “comprising” in the preamble, the  entire claim is being interpreted as presumptively open-ended and as not excluding additional, unrecited elements or method steps (see MPEP 2111.03). As detailed above, Jolesz, discloses use of ultrasound to permeate the blood-blain brain barrier and the combination of applied art as whole discloses all the limitations that recite ultrasound features as now explicitly, positively and specifically recited by the Applicants and thus, these claims are rejected under 35 U.S.C. 103 as being unpatentable over the combination of applied art which use among others prior art Jolesz as a whole. Lastly, Examiner notes that the Applicant’s in at least instant application specification at least para. [0026], admit use of a ultrasound and blood-brain barrier permeator configured to permeate a blood-brain barrier of the brain when delivering therapeutic/drug to the blood-brain barrier (see instant application specification para. [0026] “Means for getting a drug selectively past the BBB may include temporarily rendering the BBB permeable by means such as mechanical disruption created with precisely guided (e.g. MRI-guided) targeted high intensity focused ultrasound (e.g. MRgFUS) or similar function device… Samiotaki and colleagues”) as well-known prior art.
With respect to Applicant’s arguments [a1] above, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., formation of a specialized conjugate, target specific types of brain neurons) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, each of claim 21 and 24 limitation explicitly recite  “administering across a blood brain barrier one or more substances having an affinity for certain types of cells… a conjugate of a first molecular structure having the affinity for certain types of cells” i.e. it is not clear as to how affinity to certain types of cells are specialized or why “certain types of cells” must be narrowly interpreted to be only “brain neurons” and not circulatory system cells as asserted by the Applicants. Examiner suggest amending the claims to explicitly, positively and specifically include such features which the Applicant consider are critical, patentably novel, non-obvious and distinguish over prior art.
For the above reasons, dependent claims 22-23, 25-30 are rejectable under either 35 U.S.C. § 102 or 35 U.S.C. § 103 as whole. Please also cross-reference detailed claim 22-23, 25-30 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20090298891 A1 for disclosing methods of treating patients suffering from cancer comprising contemporaneous or sequential administration of a radiosensitizing dose of a 2-carboxyaldehyde pyridine thiosemicarbazone compound and ionizing radiation. This prior art is similar in term of use of combination of radiosensitizing and radiation to render therapy to that claimed and disclosed.
Non-patent literature “Luo SX, Huang EJ. Dopaminergic Neurons and Brain Reward Pathways: From Neurogenesis to Circuit Assembly. Am J Pathol. 2016 Mar;186(3):478-88. doi: 10.1016/j.ajpath.2015.09.023. Epub 2015 Dec 24” for disclosing Midbrain dopaminergic (DA) neurons and their role in regulating extrapyramidal movement and important cognitive functions, including motivation, reward associations, and habit learning. This prior art is relevant to that disclosed in terms of DA  receptors in brain.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
November 25, 2022